ORDER
This matter comes before the court upon Defendant’s Motion to Dismiss Plaintiff’s Complaint, for failure to *242state a claim upon which relief can be granted, together with a memorandum of law in support thereof.
It is the general rule under Rule 12(b) of the Federal Rules of Civil Procedure that a motion to dismiss a complaint for failure to state a claim should be granted only when “it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46 (1957). That rule has been adopted by the Third Circuit and is the law in this jurisdiction. See, e.g. Scott v. Plante, 532 F.2d 939 (3rd Cir. 1976).
 The Complaint which is the subject of the present motion alleges negligent action by the defendant, giving rise to certain specific and measurable damages. While not providing precise details of the incident upon which plaintiff bases his claim for damages, the complaint is “a short and plain statement of the claim showing that the pleader is entitled to relief” as required by Rule 8(a) (c) of the Federal Rules of Civil Procedure. A detailed statement of the circumstances constituting negligence is not necessary or desirable, and a general allegation of negligence will be sufficient. If defendant needs details as to the specific manner in which he is claimed to have been negligent, he can obtain them under the provisions for discovery, see e.g., Sierocinskie v. E. I. DuPont de Nemours & Co., 103 F.2d 843 (3rd Cir. 1939), or by a motion for a more definite statement under Rule 12(e). See, generally, C. Wright & A. Miller, Federal Practice and Procedure: Civil §§ 1202, 1356 (1969).
It appearing therefore that plaintiff’s Complaint in the above-captioned action provides defendant with sufficient notice as to the grounds for said Complaint, and the relief alleged to be due and owing as a result of the facts alleged therein;
*243And it further appearing that there are procedural techniques available to defendant by which she can secure any additional information necessary to perfect her responsive pleading under the Federal Rules of Civil Procedure, as hereinabove described;
IT IS THEREFORE ORDERED, that defendant’s motion to dismiss be and the same is hereby DENIED; and it is
FURTHER ORDERED that defendant respond further to plaintiff’s complaint within twenty days of the date of this Order.